                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 20-08940-BKM
RAFAEL TURNER                                                                                                          Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: teranm                                                                Page 1 of 2
Date Rcvd: Oct 27, 2020                                               Form ID: 309A                                                             Total Noticed: 10
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 29, 2020:
Recip ID                 Recipient Name and Address
db                     + RAFAEL TURNER, 8330 NORTH 19TH AVENUE, #2064, PHOENIX, AZ 85021-5276
docprep                + CLAUDIA (AZCLDP 80268) PLOTNICK, BANKRUPTCY PARALEGAL SERVICES, 4030 W COLUMBINE DR, PHOENIX, AZ
                         85029-2972
16168051               + 12 SPEEDY CASH 55, P. O. BOX 780408, WICHITA, KS 67278-0408
16168052                 BUREAU OF MEDICAL ECONOMICS, RE: EMERGENCY PROFESSIONAL SERVICE, 326 EAST CORONADO, PHOENIX, AZ
                         85004-1524
16168053               + CREDIT LENDING SERVICES, 335 NORTH 3RD STREET, BURBANK, CA 91502-1115
16168055               + IQ DATA INTERNATIONAL, RE: STILLWATER APARTMENTS AZ, 1600 WEST BROADWAY ROAD, TEMPE, AZ 85282-1134
16168056               + THE HALLSTROM LAW FIRM, PLLC, RE: TLF LLC, 1221 EAST OSBORN ROAD #101, PHOENIX, AZ 85014-5540

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: BDDULRICH.COM
                                                                                        Oct 28 2020 01:33:00      DALE D. ULRICH, 1934 E CAMELBACK RD
                                                                                                                  STE 120-615, PHOENIX, AZ 85016-4126
smg                       EDI: AZDEPREV.COM
                                                                                        Oct 28 2020 01:28:00      AZ DEPARTMENT OF REVENUE,
                                                                                                                  BANKRUPTCY & LITIGATION, 1600 W.
                                                                                                                  MONROE, 7TH FL., PHOENIX, AZ 85007-2650
16168054                  EDI: IRS.COM
                                                                                        Oct 28 2020 01:28:00      INTERNAL REVENUE SERVICE, STOP 5082
                                                                                                                  PX, 210 EAST EARLL DRIVE, PHOENIX, AZ
                                                                                                                  85012

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 29, 2020                                            Signature:           /s/Joseph Speetjens




        Case 2:20-bk-08940-BKM Doc 27 Filed 10/27/20 Entered 10/29/20 22:00:42                                                                      Desc
                             Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                                              User: teranm                                                          Page 2 of 2
Date Rcvd: Oct 27, 2020                                           Form ID: 309A                                                       Total Noticed: 10



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 27, 2020 at the address(es) listed
below:
Name                             Email Address
CLAUDIA (AZCLDP 80268) PLOTNICK
                          cplotnick@cox.net

DALE D. ULRICH
                                 AZ18@ecfcbis.com

U.S. TRUSTEE
                                 USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 3




        Case 2:20-bk-08940-BKM Doc 27 Filed 10/27/20 Entered 10/29/20 22:00:42                                                             Desc
                             Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              RAFAEL TURNER                                                     Social Security number or ITIN        xxx−xx−0499
                      First Name   Middle Name    Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Arizona
                                                                                        Date case filed for chapter 7 8/3/20
Case number:          2:20−bk−08940−BKM


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       RAFAEL TURNER

2.      All other names used in the
        last 8 years

3.     Address                               8330 NORTH 19TH AVENUE
                                             #2064
                                             PHOENIX, AZ 85021

4.     Debtor's attorney                     RAFAEL TURNER                                          Contact phone _____________
                                             8330 NORTH 19TH AVENUE                                 Email: NONE
       Name and address                      #2064
                                             PHOENIX, AZ 85021

5.     Bankruptcy trustee                    DALE D. ULRICH                                         Contact phone 602−264−4124
                                             1934 E CAMELBACK RD STE 120−615                        Email: dulrichaz@yahoo.com
       Name and address                      PHOENIX, AZ 85016
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 2:20-bk-08940-BKM Doc 27 Filed 10/27/20 Entered 10/29/20 22:00:42                                                           Desc
                          Imaged Certificate of Notice Page 3 of 4
Debtor RAFAEL TURNER                                                                                              Case number 2:20−bk−08940−BKM


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                 Office Hours:
                                                230 North First Avenue, Suite 101                              8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Phoenix, AZ 85003−1727
    address. You may inspect all records filed
    in this case at this office or online at                                                                   Contact Phone: (602) 682−4000
    pacer.uscourts.gov.
                                                                                                               Date: 10/27/20

7. Meeting of creditors                          December 8, 2020 at 12:00 PM                                  Trustee: DALE D. ULRICH
                                                                                                               Call in number: 866−719−8663
    Debtors must attend the meeting to be        BY TELEPHONE                                                  Passcode: 8316700
    questioned under oath. In a joint case,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       The meeting may be continued or adjourned
                                                 to a later date. If so, the date will be on the
                                                 court docket.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                     Filing deadline: 2/8/21
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at pacer.uscourts.gov. If you believe that the law does not authorize
                                                 an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                 the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




    Case 2:20-bk-08940-BKM Doc 27 Filed 10/27/20 Entered 10/29/20 22:00:42                                                                         Desc
                         Imaged Certificate of Notice Page 4 of 4
